Title: To Thomas Jefferson from Charles Willson Peale, 8 March 1801
From: Peale, Charles Willson
To: Jefferson, Thomas



Dear Sir
Museum March 8th. 1801.

The terms of approbation with which you mention my Lecture and Museum, afford me much gratification; since I have scarcely a thought not devoted to the perfection of my scheme.
From my knowledge of the Interest which you have always felt in whatever concerned the comfort of Man or the Benefits of Society, I am induced to think that even in the important Station to which our Nation has called you; (upon which be pleased to receive my sincere Congratulations;) you may still find leisure to devote some attention to the Minutiae of public good, in objects which promise the economy, convenience, and comforts of Life. I therefore take the liberty to address you on Kitchen fire-places, a subject which has occupied all the leisure time this winter that could be spared from my Lectures.
To prepare our food for giving the most nourishment; to construct the cooking Utensils with such forms as will lessen labour, ward off danger, ensure cleanlyness, command the power of fire, and economise fuel; are certainly objects of no little consequence to the Citizens of America.
I have therefore neither spared labour nor expence to obtain these objects in my Kitchen, and have done something more than is realy necessary, in order to shew what conveniences may be obtained; and still am progressing with my experiment. I have embraced Count Rumfords Idea’s, and combined them with other engenious inventions. Some parts I have constructed in the most simple modes, with a view of inducing others to follow my example, thereby to lessen the consumption of fuel which must daily become more scarce near large Cities. I have invited many Gentlemen and Ladies to see my Kitchen, who have admired the ease and economy of our cooking;—some few have determined to put the mode into execution.
But how extremly difficult is it to turn people generally from their old customs! there is a laziness in our natures, not easily overcome, and nothing but the example of many, can produce a reform, even when it meets their full approbation. In the article of fuel, independent of the many other advantages, there may be made a saving of one half the expence.
My Pots are all set in brick-work, with flues embracing them, the fire placed on a grate; the air admited from below, with a door to lessen the quantity, or wholy stop the draught; and a damper to retain the heat.

The Pots have all close covers, made double, with the space between, filled with charcoal-dust, in order to retain the heat.
Round one pot I have made a gutter, to hold water, with a lip to the cover falling into the gutter, whence it is perfectly air and steam tight. but, through all the covers is a tube to carry off the steam, which is connected with ease to another tube, communicating with the common flue of the chimney, by which the Kitchen is kept free of vapour. I have also Papins digesting Pots, fitted to rings in brick work, in form of a furnace—and although in a country of such plenty as we enjoy, we have no need to digest bones, yet such Pots are certainly much the best for all culinary purposes, and although they cost more at first, yet by their retention of heat, they soon repay the extra expence. Homony is a valuable food, but in the present mode of prepairing it, too expensive—If a large digesting pot were made use off, the expence of cooking would be lessened full two thirds, even in the common fire-place, as less fire will keep them boiling, and the corn made as soft in 6 hours as in 12 in the present mode practiced in Maryland & Virginia.
The practice of cooking with steam has many advantages over that of boiling flesh, Fishes, and vegetables generally. The juces are retained in fishes, flesh, and the sweetness in many vegetables. And most of my Pots have the covers so constructed as to receive different sized Steam kettles, and to use a number at the same time, if wanted. Thus a considerable part of our food is better cooked with heat which is wholly lost by former methods—and yet a surpluss even in this mode may be spared and conveyed by tubes to another apartment for warmth.
In the combination of all these advantages for the several kinds of cookery I have studied the placing the flues in such manner as to render it easey to clean them when necessary—and the steam pipes and covers have handles of wood to prevent them from burning the hands.—In short the Cook need have no fateague, nor a red face in cooking provisions for a large company, and the only trouble of the Kitchen falls on the scullion.
one very important consideration is, that, a Kitchen constructed in this manner is rendered warm in Winter, and very cool in Summer, this may appear an enigma, unless it is known that it is not the quantity of heat, but properly retaining it, that constitutes the difference between warm and cold rooms.
If these improvements were generally brought into use, the Mistress of a family and her daughters would rather find amusement than trouble or torments in conducting the affairs of their Kitchens.  Although stews are preferable to roasting, yet the latter mode perhaps must not be given up—yet the fire-place for that purpose need not be more than one third the size used, even in the latest built Houses.—They certainly ought not to be any wider than is necessary to admit the quantity of meats desired to be roasted, as the smaller, the less liable to smoke, and, if properly constructed, according to the plan of my Patent right, more heat may be thrown out than in any other mode.
I have three ovens—that imbraced in my Patent, has an opening in the crown with a sliding cover, to let the smoke pass, when it is necessary to make fire in the oven, and a small door in the larger door for supplying air. Another oven which is made of sheet Iron, the heat to pass round it, and a damper to check the draught. but that which forms the fire place under my soop-pot, is not the least useful, though small, as it is ready for baking every day after noon, it will hold two large loafs of bread, and it retains the heat so well as to admit twice baeking of Pies without additional heat.
Many persons who visited my Kitchen have supposed as I have a patent right for sundry improvements on fire-places, that I also had an Interest in the additions I have lately made, hence I have found it necessary to declare my motive for shewing it was only to induce others to follow my example and construct such, without my aid, with a view to the saving of fuel and its becoming a public benefit.
How, speedily, to introduce into common use these improvements is a matter of some difficulty. If I had more leisure I might give descriptions, drawings and Models with such directions as workmen would readily comprehend, and know how to execute them on different scales, according to the demand of families of different circumstances.
Under a beleif that you accord with me in opinion that this is an object of importance, I have been thus lenthy, and yet the whole I have written, is only an outline, which your immagination will readily fill up.
While engaged in making a Pacquet to you, I cannot refrain sending for the Amusement of Miss Jefferson, a piece of Music composed by Mr. Hawkins, the person whose patent Piano, she is in possession of; its effect may perhaps be improved from associating the two circumstances.—The words were written by my son Rembrandt, by request from the Committee of Arrangements; the reason for a fathers approbation of them, will be readily acknowledged.
I am with the highest respect, Dear Sir, your obliged friend and Humble Servant.

C W Peale

 